Citation Nr: 0612003	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  02-17 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a disability of the lumbar spine.

2.  Entitlement to compensation benefits for tardive 
dyskinesia pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
June 1979.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

In August 2004, the Board remanded this case to the RO for 
further development.  The case was recently returned to the 
Board.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the disability of the lumbar 
spine was manifested by limitation of motion that was no more 
than moderate; from September 26, 2003, there is evidence of 
forward flexion to 90 degrees without pain, and there is no 
evidence of ankylosis of the lumbar spine or additional 
limitation secondary pain, weakness, fatigability or 
incoordination on repetitive use or flare-ups.

2.  There is no competent evidence of a current diagnosis of 
tardive dyskinesia.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a disability of the lumbar spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5295 (effective prior to 
September 26, 2003); Diagnostic Code 5237 (effective 
September 26, 2003). 

2.  The criteria for compensation benefits for tardive 
dyskinesia pursuant to the provisions of 38 U.S.C.A. § 1151 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361(b), (c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159.  The 
VCAA requires that VA notify the claimant and the claimant's 
representative of any information and medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  VA must also advise a 
claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the claims for increase and entitlement to 
compensation under 38 U.S.C.A. § 1151, the March 2002 rating 
decision, the April 2002 and October 2002 statements of the 
case, and the September 2003 and May 2005 supplemental 
statements of the case apprised the veteran of the 
information and evidence needed to substantiate his claims, 
the laws applicable in adjudicating the appeal, and the 
reasons and bases for VA's decision.  Furthermore, these 
documents outline the specific evidence that was considered 
when the determinations were made.  In addition, in December 
2000, March 2001, March 2002 and September 2004 letters, the 
veteran was informed of the provisions of the VCAA and was 
advised to identify any evidence in support of his claims 
that had not been obtained.  

Collectively the correspondence advised him of the evidence 
he needed to submit to show that he was entitled to a rating 
increase and entitlement to compensation under section 1151.  
The VCAA letters specifically informed him that VA would 
obtain pertinent federal records.  He was informed that VA 
would also make reasonable efforts to obtain any identified 
private medical evidence.  As such, the Board finds that the 
correspondence VA issued satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claims as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, an initial 
VCAA notice in this case was provided to the veteran prior to 
the initial AOJ adjudication in the claim for increase and 
entitlement to compensation under section 1151.  The timing 
of the notice does comply with the express requirements of 
the law as discussed in Pelegrini.  As explained below the 
Board concludes that the applicable notice and duty to assist 
requirements have been substantially met in this case 
regarding the content of the notice.

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claims.  The Board notes that the September 
2004 letter had a direct reference on page 2 that invited him 
to submit any information he had pertaining to his claim, 
which is an acceptable statement of the fourth content 
element.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here the appellant had 
identified evidence that would support the claims and VA 
sought the development of the record to support an informed 
determination.  With respect to the content of the respective 
VCAA notices, all did contain language that invited the 
veteran to submit evidence he felt would support his claims 
and listed numerous examples of information sources, 
including lay evidence.  Thus the Board finds that the 
appellant did have actual notice of the obligation to submit 
all relevant evidence to VA.  In the context of the entire 
record, the content requirements for a VCAA notice have been 
amply satisfied by the above notifications.  

The VCAA requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law 
administered by the Secretary of Veterans Affairs, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).  The record reflects that 
the relevant evidence in this case has been developed to 
the extent possible.  The record does not identify any 
additional Government or private records which have not 
been obtained or for which reasonable procurement 
efforts have not been made.  The appellant identified 
medical reports for the record.  The veteran received 
several VA examinations and he did report for 
examinations in October 2004 to assist in the 
determination of his claim for increase and entitlement 
to compensation under section 1151.  He apparently had 
been in receipt of some form of Social Security 
Administration (SSA) benefits for several years before 
he filed the current claims and there is no argument 
that the SSA records contain any relevant information 
that is not of record.  

Furthermore, regarding any deficiency in the VCAA notice 
directed to the claim for compensation under section 
1151 on the elements of initial rating and effective 
date, entitlement to compensation under section 1151 for 
tardive dyskinesia is being denied, and as a result any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  
Similarly, since the claim for an increased rating is 
being denied, no effective date will be assigned, so 
there can be no possibility of any prejudice to the 
veteran.  He has received ample notice of the relevant 
rating criteria for his lumbar spine disability.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(U.S. Vet. App. March 3, 2006).

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law, and no further actions pursuant 
to the VCAA need be undertaken on the appellant's behalf.  
Adjudication of the claims may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board concludes that the due 
process requirements concerning the veteran's appeal have 
been fulfilled in this case.  He has had ample opportunity to 
effectively participate in the development of his claims for 
an increased rating and for compensation under section 1151.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


Analysis

Lumbar Spine Disability

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, in a claim for increase such as the 
veteran's, the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Powell v. 
West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 Vet. App. 
55 (1994).  The Board has a duty to acknowledge and consider 
all regulations that are potentially applicable.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Regarding the lumbar spine disability, the appeal is based on 
a March 2002 rating decision, and the veteran's claim 
requires a review of both versions of the rating criteria for 
the lumbar spine.  See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 
27, 2003). Where, as here, the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  DeSousa v Gober, 10 Vet. App. 461, 467 
(1997).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) 
("plain language of section 5110(g) prohibits a retroactive 
award prior to the effective date of the legislation"), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  See also VAOPGCPREC 
3-2000 and 7-2003.  Deleted in the revised criteria were 
comparative terms such as "mild" or "severe" that existed 
in the former criteria.  Added were objective and 
quantifiable criteria primarily limitation of motion 
specified in specific or combined degrees of motion for the 
spine permitted more consistent evaluation based on objective 
criteria.  However, the revised criteria cannot be applied 
earlier than their effective date, which in this case is in 
late September 2003 and would apply to only a brief portion 
of the appeal period.  As will be explained in the discussion 
that follows, the veteran receives a 20 percent evaluation 
which is applicable to his disability under either version of 
the rating criteria in view of the consistently reported 
manifestations during the appeal period.  Therefore, although 
the newly published criteria for the spine offer substantive 
revision they are seen as no more favorable to the appellant 
than the rating provisions previously in effect and thus 
choosing between the versions is not a material consideration 
here.  Bernard v. Brown, 4 Vet. App. 384 (1993), see also 
VAOPGCPREC 3-00.  

The Board observes that the veteran has not been diagnosed 
with intervertebral disc syndrome (IVDS) or ankylosis on VA 
examinations from January 2003 through October 2004 or 
contemporaneous clinical records, so the rating scheme for 
IVDS or ankylosis under either version of the criteria is not 
applicable.  There must be independent medical evidence to 
support the diagnosis before it could be substituted as an 
applicable alternative rating scheme for the spine.  See, 
e.g., Butts v. Brown 5 Vet. App. 532, 540 (1993) citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)(where 
RO and the Board had evaluated a claimant's condition under 
the wrong diagnostic code, the court selected the correct 
code and directed Board to evaluate condition under that 
code).  Shifting diagnostic codes may appear harmless but may 
create confusion as to the criteria employed in a disability 
evaluation and the extent of the service-connected pathology.  
See, e.g., Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  See also 38 C.F.R. §§ 4.2, 4.21.  

Under the former rating criteria, limitation of motion of the 
lumbar spine was rated as follows: severe, 40 percent, 
moderate, 20 percent, and slight, 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292.  The highest rating for 
lumbosacral strain was 40 percent for severe disability with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent evaluation was provided for muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  There was no standardized range of 
motion for the lumbar spine included in the prior version of 
the rating schedule.  38 C.F.R. § 4.71 (2002). 

The Board has concluded that the objective manifestations of 
his lumbar spine disability more nearly approximate the 20 
percent evaluation under either limitation of motion or 
lumbosacral strain for the period prior to September 26, 
2003, based on the assembled record.  For example, the 
correctional facility medical records from May 2000 through 
April 2002 show several references to back pain complaints 
and that he had limitations imposed on the amount of lifting, 
strenuous physical activity or prolonged walking, stooping, 
etc. he could be expected to perform.  However, the clinical 
record references for the most part simply noted back pain, 
and they were infrequent and did not describe any limitation 
of motion in degrees.  For example, his range of motion was 
described as "good" in July 2000, whereas a report in June 
2000 simply noted a decrease in the range of motion without 
further elaboration.  Thereafter, the report of his VA 
hospitalization in November 2002 shows he denied muscle 
weakness or decreased range of motion.  An examiner reported 
lower back tenderness with a full range of motion, no 
neurological deficit, and a normal gait.  The VA examiner in 
January 2003 and April 2003 reported pain-limited the range 
of motion of the thoracolumbar spine was forward flexion 70 
degrees, extension 25 degrees, and lateral flexion and 
rotation each 30 degrees bilaterally.  There was no 
neurologic deficit, the veteran had intact knee jerks and 
ankle jerks, and there was no report of any muscle spasm on 
either examination or in the earlier reports.  

Thus, in summary, the record for the period prior to 
September 26, 2003, shows the veteran complaining of chronic 
back pain, with the range of motion of the lumbar spine full 
or slightly limited on account of pain, but no loss of 
strength or neurological manifestations or muscle spasm.  
Overall, the manifestations equate with no more than 
characteristic pain on motion or no more than moderate 
limitation of motion, in view of the examination reports and 
contemporaneous clinical records.  This record more nearly 
approximates the manifestations for a 20 percent evaluation 
for limitation of motion or lumbosacral strain.  This record 
does not present a legitimate question of which of the 
available ratings is more nearly approximated.  38 C.F.R. 
§ 4.7.  Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  
The diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on 
functional loss due to pain or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, and 4.59, but they do not mandate a 
higher rating, particularly where as here the pain limited 
range of motion is minimally limited on account of pain.  

The rating schedule amendments effective September 26, 2003, 
instituted a general rating formula for evaluating diseases 
and injuries of the spine, including lumbosacral strain under 
Diagnostic Code 5237.  See 68 Fed. Reg. 51,454, 51,456-57 
(Aug. 27, 2003).  Under the new general rating formula, a 40 
percent evaluation is provided for limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  Note 
(2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine it is 240 degrees.  

The VA examiners in October 2004 reviewed the claims file and 
noted the veteran's complaints of nonradiating low back pain.  
The examiner of the spine noted the veteran complained of 
back pain that did not radiate into the lower extremities and 
that he had soreness with prolonged standing, sitting or 
walking, but that he did not require any assistive device for 
ambulating.  The examiner stated there appeared to be no 
limitation secondary pain, weakness, fatigability or 
incoordination on repetitive use or flare-ups.  There were no 
incapacitating episodes and no effect on usual occupational 
or daily activities.  The veteran ambulated with a normal 
appearing gait and he was able to toe raise and heel raise.  
The range of motion without pain (active and passive and with 
repetitive movements) was forward flexion 90 degrees, and 
extension, lateral bending and rotation each 30 degrees.  He 
showed no muscle spasm and 5/5 strength, but he did show mild 
tenderness.  An X-ray showed mild osteoarthritic changes of 
the facet joints of the lumbar spine.  The examiner's 
impression was mild lumbar strain with no significant change 
from the last examination and no nerve or muscle disease and 
no other condition found.  The examiner stated the veteran 
could perform desk work.  

The neurology examiner in October 2004 noted similar 
complaints with regard to the veteran's back pain 
limitations.  The veteran indicated by grimacing that any 
pressure or resistance caused pain.  The examiner reported 
not being able to elicit a nerve root distribution sensory 
loss in the lower extremities.  The veteran had a normal 
based gait and briefly walking on his toes caused back pain.  
The diagnosis was mild lumbosacral strain, no findings on 
examination consistent with radiculopathy.  The examiner 
stated that the veteran's disability did not appear to 
involve a large nerve root and his discomfort was mostly 
related to joint and muscle problems.  Although he could not 
perform physical-type labor he could perform desk-type work.  

Thus, the record for the period from September 26, 2003, 
shows the veteran complaining of chronic back pain, with the 
range of motion of forward flexion of the lumbar spine 90 
degrees, and again no loss of strength or neurological 
manifestations or muscle spasm.  Overall, this record more 
nearly approximates the manifestations for a 20 percent 
evaluation as he clearly does not demonstrate 


limitation of forward flexion more nearly approximating the 
criteria for a 40 percent evaluation.  He does not 
demonstrate additional functional loss to warrant 
consideration for a higher evaluation under 38 C.F.R. §§ 4.40 
and 4.45.  The orthopedic examiner reported an essentially 
full range of motion on testing for pain in active and 
passive motion as well as with repetitive movement.  
38 C.F.R. § 4.59.  Furthermore, there was no report of 
incapacitating episodes.  This record does not present a 
legitimate question of which of the available ratings is more 
nearly approximated under the current rating scheme.  
38 C.F.R. § 4.7.

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the disability of the lumbar 
spine has required, for example, frequent hospitalization or 
has been shown to markedly interfere with employment so as to 
render impractical the application of the regular schedular 
standards.  The percentage evaluation recognizes a 
substantial impairment of the lumbar spine and the functional 
limitation in the type of work he is capable of performing.  
The orthopedic examiner characterized the lumbar strain 
disability as mild and there was no neurologic deficit to 
interfere with employability which indicates minimal 
interference with employment.  Accordingly, an extraschedular 
evaluation is not warranted. 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996)(When evaluating an 
increased rating claim, it is well established that the Board 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.), see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).


Compensation Under 38 U.S.C.A. § 1151

In essence, the veteran claims that he has tardive dyskinesia 
as a result of VA medical treatment for his nonservice-
connected psychiatric disability.  Initially, the Board notes 
that the pertinent laws and regulations related to claims 
filed pursuant to the provisions of 38 U.S.C.A. § 1151 were 
revised and the effective date for the revised law and 
regulations preceded the veteran's claim which was filed in 
March 2000.  Since this claim was filed after the effective 
date of the statute, October 1, 1997, it is subject to review 
under the current statutory language and interpretation.  
VAOPGCPREC 40-97.

This version of the law provides, in pertinent part,

Compensation . . . shall be awarded for a 
qualifying additional disability or a 
qualifying death of a veteran in the same 
manner as if such additional disability 
or death were service-connected.  For 
purposes of this section, a disability or 
death is a qualifying additional 
disability or qualifying death if the 
disability or death was not the result of 
the veteran's willful misconduct and

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department 
facility . . . , and the proximate cause 
of the disability or death was -- 

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably 
foreseeable . . . .

38 U.S.C.A. § 1151 (West 2002).

VA regulations applicable to claims VA received on or after 
October 1, 1997, such as the veteran's, provide that claims 
based on additional disability due to hospital care, medical 
or surgical treatment, or examination must meet certain 
causation requirements:  

(b) Determining whether a veteran has an 
additional disability. To determine 
whether a veteran has an additional 
disability, VA compares  the veteran's 
condition immediately before the 
beginning of the hospital  care, medical 
or surgical treatment, examination, 
training and  rehabilitation services, or 
compensated work therapy (CWT) program 
upon  which the claim is based to the 
veteran's condition after such care, 
treatment, examination, services, or 
program has stopped. VA considers each 
involved body part or system separately. 

(c) Establishing the cause of additional 
disability or death. Claims based on 
additional disability or death due to 
hospital care, medical or  surgical 
treatment, or examination must meet the 
causation requirements of this paragraph 
and paragraph (d)(1) or (d)(2) of this 
section. Claims based on additional 
disability or death due to training and 
rehabilitation services or compensated 
work therapy program must meet the 
causation requirements of paragraph 
(d)(3) of this section. (1) Actual 
causation required. To establish 
causation, the evidence must show that 
the hospital care, medical or surgical 
treatment, or examination resulted in the 
veteran's additional disability or death.  
Merely showing that a veteran received 
care, treatment, or examination and that 
the veteran has an additional disability 
or died does not establish cause.

(d) Establishing the proximate cause of 
additional disability or death. The 
proximate cause of disability or death is 
the action or event that directly caused 
the disability or death, as distinguished 
from a remote contributing cause. (1) 
Care, treatment, or examination. To 
establish that carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance  of fault on VA's 
part in furnishing hospital care, medical 
or surgical  treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown 
that the hospital care, medical or  
surgical treatment, or examination caused 
the veteran's additional disability or 
death (as explained in paragraph (c) of 
this section); and (i) VA failed to 
exercise the degree of care that would be 
expected  of a reasonable health care 
provider; or (ii) VA furnished the 
hospital care, medical or surgical 
treatment, or examination without the 
veteran's or, in appropriate cases, the  
veteran's representative's informed 
consent. To determine whether there was 
informed consent, VA will consider 
whether the health care providers 
substantially complied with the 
requirements of Sec. 17.32 of this 
chapter. Minor deviations from the 
requirements of Sec. 17.32 of this 
chapter that are immaterial under the 
circumstances of a case will not defeat a 
finding of informed consent. Consent may 
be express (i.e., given orally or in 
writing) or implied under the 
circumstances specified in Sec. 17.32(b) 
of this chapter, as in emergency 
situations. 

(2) Events not reasonably foreseeable. 
Whether the proximate cause of a 
veteran's additional disability or death 
was an event not reasonably foreseeable 
is in each claim to be determined based 
on what a reasonable health care provider 
would have foreseen. The event need not 
be completely unforeseeable or 
unimaginable but must be one that a 
reasonable health care provider would not 
have considered to be an ordinary risk of 
the treatment provided. In determining 
whether an event was reasonably 
foreseeable, VA will consider whether the 
risk of that event was the type of risk 
that a reasonable health care provider 
would have disclosed in connection with 
the informed consent procedures of Sec. 
17.32 of this chapter.

69 Fed. Reg. 46,426, 46, 432-46,435 (Aug. 3, 2004), codified 
at 38 C.F.R. § 3.361 (2005).

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  A claim brought under 38 U.S.C.A. § 1151 must be 
supported by medical evidence of a current additional 
disability and medical evidence that the current disability 
resulted from VA hospitalization, medical examination, or 
treatment improperly administered or the result of an event 
not reasonably foreseeable.  See for example Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that requiring 
the existence of a present disability for VA compensation 
purposes cannot be considered arbitrary).  Evidence must show 
that the veteran currently has the disability for which 
benefits are being claimed.  A current medical condition is a 
necessary element of a claim under 38 U.S.C.A. § 1151.  Jones 
v. West, 12 Vet. App. 460, 464 (1999).  

The record shows that the VA has hospitalized the veteran on 
numerous occasions beginning late in 1980 for a psychiatric 
disability.  Initially, the Board observes that this record 
contains informed consent forms dated in August 1990 and May 
1992 which the veteran signed that discussed the potential 
for tardive dyskinesia developing in patients taking 
neuroleptic medication.  The consent form advised him that 
tardive dyskinesia could disappear with a change in 
medication.  Although this record is extensive, tardive 
dyskinesia was mentioned initially in the report of his 
admission from July to October 1996 based on the admission 
examination noting some abnormal movements of the tongue and 
lips.  However, a psychiatric evaluation in September 1996 
did not mention signs of tardive dyskinesia.  The report of 
his VA hospitalization in May 1997 noted tardive dyskinesia 
by history but no recent symptoms or evidence of it from an 
earlier examination in March 1997.  The summary of his VA 
hospitalization that began in January 1998 noted "some 
tardive dyskinesia" in the principal diagnosis of bipolar 
disorder.  

Thereafter, the correctional facility medical reports from 
January 2001 to April 2002 show and examiner in January 2001 
reported the veteran claimed he had dyskinesia.  In August 
2001 it was reported that he showed no evidence of medication 
side effects.  In April 2002, it was noted that his 
medication was increased and that he would be monitored for 
side effects.  

It was noted in a VA hospital report in November 2002 that 
the veteran had dyskinetic mouth movement in the past, but a 
current evaluation showed no increased or decreased 
psychomotor state.  Another contemporaneous record noted he 
reported a history of tardive dyskinesia but that no tremor 
or abnormal involuntary movements were appreciated.  

The VA psychiatry examiner in October 2004 reviewed the 
record and found no evidence to support the diagnosis of 
tardive dyskinesia at this time.  The examiner stated that 
despite the longstanding history of the use of antipsychotic 
medication, there was no evidence, signs or symptoms to 
support the presence of abnormal muscle movement, especially 
muscle movements of the fingers, hands, tongue, lips or 
facial muscles.  Furthermore the orthopedic examiner in 
October 2004 stated the veteran denied any focal neurological 
symptoms except for some tardive dyskinesia-like symptoms but 
reported no nerve or muscle disease in the diagnostic 
impression.  The neurology examiner did not report tardive 
dyskinesia. 

The diagnosis of the claimed disability through evidence of 
current manifestations of tardive dyskinesia coinciding with 
the filing of the claim in March 2000 is one essential 
prerequisite for compensation.  It is a critical element 
missing and it requires competent evidence.  This requirement 
of present existing disability as interpreted in Degmetich, 
and extended to claims for compensation under section 1151 
through the holding in Jones, is not met in this case.  From 
the record, it does not appear that tardive dyskinesia has 
been shown at any time coinciding with the filing of the 
claim.  

The appellant did not challenge with competent medical 
evidence the specific conclusions of the VA examiner that 
found no evidence to support the diagnosis of tardive 
dyskinesia at this time.  See Wray v. Brown, 7 Vet. App. 488, 
492-93 (1995); Davis v. West, 13 Vet. App. 178, 185 (1999) 
and Struck v. Brown, 9 Vet. App. 145, 155 (1996)  See Reonal 
v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
However, the veteran, as a layperson, is not qualified to 
render medical opinions regarding the existence of the 
disorder and his opinion is entitled to no weight.  Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995).  Furthermore, he has 
not demonstrated that he possesses the requisite knowledge, 
skill, training, or education to qualify as a medical expert 
in order for such statements to be considered competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the veteran's own statements as to the 
medical matters in this case are without any probative value.  
Furthermore, the Board cannot oppose the competent VA medical 
opinion of record, an opinion that is not contradicted by any 
current competent medical opinion as to the existence of 
tardive dyskinesia.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Therefore, the Board finds, the preponderance of 
the evidence is against the claim of entitlement to 
compensation under section 1151 and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
disability of the lumbar spine is denied.

Entitlement to compensation benefits for tardive dyskinesia 
pursuant to the provisions of 38 U.S.C.A. § 1151 is denied.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


